Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected GP I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where claim 1 is withdrawn claim 10 need be written in independent form and not be dependent to claim 1.

Claims 18-20 need to be made dependent to claim 10 and not claim 1 as well.

Claims 11-17 are unclear being dependent to an un clear claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US Patent 5,392,510.).


    PNG
    media_image1.png
    712
    665
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    861
    736
    media_image2.png
    Greyscale


Regarding claim 10: The backflow preventer (as shown above) according to claim 1, wherein the closing body comprises at least one pivotally articulated sealing plate (as shown in figures above) which is resiliently pretensioned by the resetting device (torsion springs as shown above) in such a way that the sealing plate (as shown above) can be applied at least in sections in a sealing manner against the sealing surface (surface areas as shown above).

Regarding claim 11: The backflow preventer according to claim 10, wherein the at least one sealing plate (as shown above) by means of a peripheral portion thereof can be applied in a sealing manner against the sealing surface (areas as shown above).

Regarding claim 12: The backflow preventer according to claim 10, wherein the closing body  comprises two substantially semicircular sealing plates (as shown above)

Regarding claim 13: The backflow preventer according to claim 12, wherein the semi-circular sealing plates (as shown above) are pivotally articulated in such a way that a semi-circular circumferential portion thereof can be applied in a sealing manner against the sealing surface areas as shown above).

Regarding Claim 14: The backflow preventer according to claim 10, wherein the resetting device comprises a torsion spring (as shown above two springs acting against the two semicircular plate halves) which resiliently pretensions with at least one leg thereof the at least one sealing plate (two plate halves as shown above) into sealing engagement against the seal seat (areas as shown above).

Regarding claim 15: The backflow preventer according to claim 12, wherein the resetting device comprises a torsion spring (two springs as shown above acting on the two plates) having two legs, wherein the two legs resiliently pretension each of the two sealing plates (areas as shown above) into sealing engagement against the seal seat (area as shown above).

Regarding claim 16: The backflow preventer according to claim 10, further comprising a base part (shaft on which the two halve rotate) adapted to pivotally support the at least one sealing plate (as shown above), wherein the base part (shaft is shown internal to conduit above) can be accommodated in the inner conduit of the hose coupling (the two parts as shown bolted together can be seen as a hose conduit).

Regarding claim 17: The backflow preventer according to claim 16, wherein the base part (part above that supports sealing surfaces and pivot shaft) comprises a flange (223) which can be coupled in a fluid-tight manner via its outer surface to the inner surface of the inner conduit of the hose coupling (two parts as shown bolted together can be seen as hose conduit).

Regarding claim 18: A hose coupling of a hydrant, comprising a backflow preventer (two flap haves a shown above) according to claim 1, adapted to shut off a backflow of water via the hose coupling (the right half as shown above in second figure can be seen as a hose coupling that can be attached to the left half which can be seen as an outlet to a hydrant) into the interior of the hydrant.

Regarding claim 19: The hose coupling according to claim 18, adapted for threaded coupling to a water outlet of the hydrant.
The threaded nut and bolt arrangement can be seen as a threaded engagement  that connects the right half hose attachment to the left half hydrant outlet

Regarding claim 20: Hydrant comprising a hose coupling according to claim 18, adapted to shut off a backflow of water via the hose coupling into the interior of the hydrant.

The two flaps as hon above would prevent flow from right to left or into a hydrant connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753